   8:19-cr-00214-LSC-MDN Doc # 54 Filed: 07/02/20 Page 1 of 2 - Page ID # 86



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                8:19CR214

       vs.
                                                                  ORDER
BENJAMIN CHASE LOVEJOY,

                      Defendant.


      This matter is before the Court on the Defendant’s Motion to Suppress and/or in

Limine, ECF No. 46, Motion in Limine, ECF No. 48, Motion for Additional Voir Dire Time

and Final Argument, ECF No. 50, and Amended Motion in Limine and Brief, ECF No. 53.

      IT IS ORDERED:

      1. The Defendant’s Motion to Suppress and/or in Limine, ECF No. 46, is granted

         in part, as follows:

               The government will excise the hearsay statements made by Agent Jeff

               Howard beginning at 4:35, 5:25, and 6:20 of the interview with the

               Defendant conducted on April 18, 2019, as well as the Defendant’s inquiry

               about whether he needed to obtain counsel, beginning at 4:09 of the

               interview;

             and the Motion is otherwise denied;

      2. The Defendant’s Motion for Additional Voir Dire Time and Final Argument is

         granted in part, as follows:

               The Defendant’s counsel will be allocated 30 minutes for closing argument;
8:19-cr-00214-LSC-MDN Doc # 54 Filed: 07/02/20 Page 2 of 2 - Page ID # 87




      and the Motion is otherwise denied, without prejudice to reconsideration in the

      course of trial;

   3. The Defendant’s Motion in Limine, ECF No. 48, is denied as moot; and

   4. The Defendant’s Amended Motion in Limine and Brief, ECF No. 53, is granted

      in part as follows:

         The government will be precluded from referring to the Defendant’s criminal

         history except as permitted by Federal Rule of Evidence 609, and will be

         precluded from referring to the Defendant’s prior sexual conduct except as

         permitted by Federal Rule of Evidence 413;

      and is otherwise denied.

   Dated this 2nd day of July 2020.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       2
